Citation Nr: 0516499	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  00-05 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability.

2.  Entitlement to service connection for a lumbar spine 
degenerative disc disease with arthropathy, sacralization, 
and spina bifida occulta.

3.  Entitlement to service connection for scoliosis of the 
spine and thoracic vertebra deformity.

4.  Entitlement to an increased evaluation for residuals of a 
fractured proximal phalanx of the right middle finger, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California.  In this decision, the RO denied entitlement to 
service connection for left foot and low back disabilities.  
The RO also denied entitlement to an increased evaluation for 
residuals of a fractured proximal phalanx of the right middle 
finger.  The 10 percent rating of this disability was 
confirmed and continued. 

The Board has recharacterized the issues on appeal to more 
accurately reflect the veteran's contentions and findings in 
the medical evidence.  The issues of entitlement to service 
connection for scoliosis of the spine and thoracic vertebra 
deformity is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sufficient evidence for equitable determinations of the 
issues decided below has been obtained.

2.  The preponderance of the evidence is against a causal 
relationship between the veteran's current left foot 
disability (pes planus) and his military service.

3.  The veteran has been diagnosed as having a congenital 
deformity of the spine.  The veteran's spinal deformity 
preexisted active duty and there is clear and convincing 
evidence that it did not increase in severity during military 
service.  

4.  The evidence establishes a causal link between the 
veteran's degenerative disc disease of the lumbar spine with 
facet arthropathy and his military service.

5.  The evidence establishes that the residuals of a 
fractured proximal phalanx of the right middle finger have 
resulted in bony abnormalities, mild limitation of extension, 
and some pain.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in, or aggravated 
by, military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).  

2.  Lumbar sacralization and spina bifida were not incurred 
in, or aggravated by, military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).  

3.  Degenerative disc disease with facet arthropathy of the 
lumbar spine was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).

4.  An evaluation in excess of 10 percent is not warranted 
for residuals of a fractured proximal phalanx of the right 
middle finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2001.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to 
service connection for left foot and low back disabilities 
and an increased evaluation for his middle right finger 
deformity.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The appellant was apprised of the 
evidence considered by VA and the applicable laws and 
regulations in the Statement of the Case (SOC) issued in 
January 2000 and the Supplemental Statements of the Case 
(SSOC) issued in March 2000, October 2000, and September 
2003.  The SOC and SSOCs informed him of applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  
The RO initially denied these claims by rating decision of 
November 1999.  However, another rating decision was issued 
in June 2002 on the merits of the claim after the enactment 
of the VCAA.  The May 2001 notification was provided prior 
to, what was in effect, the Agency of Original Jurisdiction's 
(AOJ) initial adverse decision under the VCAA issued in June 
2002.

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  April 
14, 2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  See Mayfield, slip op. 
at 35.  (The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in May 
2001.)  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with a VA compensation 
examination in May 2002.  This examination noted an accurate 
medical history, detailed findings on examination, and the 
appropriate diagnosis and opinion on etiology.  The 
examiner's discussion of the in-service medical records 
clearly indicates he reviewed the claims file in connection 
with this examination.  

However, the examiner failed to provide specific opinions 
regarding etiology and/or aggravation of pre-existing 
disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), Charles v. Principi, 16 Vet. App. 370 
(2002).  Remand for a new examination to obtain such opinions 
is not warranted in the current case.  The veteran requested 
a hearing before a traveling Veterans Law Judge from the 
Board and such a hearing was scheduled.  He was notified of 
this hearing date at his last two reported home addresses, 
but failed to report for this examination.  A review of the 
claims file indicates that the veteran has a history of not 
reporting for scheduled VA examinations.  Law and regulations 
require a claimant to cooperate fully with VA's reasonable 
efforts to obtain relevant evidence.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1)(i), (2)(i); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996) (VA's duty to 
assist is not a one-way street.  A veteran cannot passively 
wait for help in those circumstances where he may or should 
have information that is essential in obtaining putative 
evidence.).  Due to the veteran's lack of cooperation with VA 
in regards to this claim, the Board finds that there is no 
reasonable possibility further development for medical 
examination would result in obtaining the missing opinions 
and, therefore, such a remand would be futile and needlessly 
delay a decision on this appeal.  Regardless, there is 
substantial contemporaneous medical evidence in both the 
service medical records and post-service examinations to 
render an equitable determination by a lay adjudicator.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran's service medical records and post-service VA 
treatment records have been obtained and incorporated into 
the claims file.  VA has requested that the veteran identify 
and submit release forms in order to obtain private treatment 
records in its letter of May 2001.  The veteran has only 
identified VA treatment for the disabilities on appeal, and 
these records have been obtained and associated with the 
claims file.  As all pertinent records identified by the 
veteran have been obtained; there is no duty to notify the 
veteran of an inability to obtain identified records.  See 38 
U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

As noted above, the appellant has failed to report for his 
scheduled hearing before the Board, even after multiple 
notifications were sent to his reported addresses.  
Therefore, the Board concludes that all pertinent evidence 
regarding the issue decided below has been obtained and 
incorporated into the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The veteran's own lack of cooperation has 
frustrated VA in obtaining records that could be pertinent, 
and even favorable, to his claim.  The notification provided 
to the appellant in the letters, SOC, and SSOCs discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The service medical records reveal that during the veteran's 
military induction examination in January 1966 he did not 
report any history of low back or left foot problems.  On 
examination, his spine, lower extremities, feet, and 
musculoskeletal system were all found to be normal.  

In January 1967, the veteran complained of back pain and a 
sore throat.  The impression was tonsillitis.  Four days 
later, the veteran again complained of "back trouble" for 
the past year.  These complaints appear to be associated with 
the upper and middle (thoracic) back areas.  

In June 1967, it was reported that the veteran had been seen 
for the past several days for pain in the paravertebral area 
of the lower thoracic and lumbar spines.  It was noted that 
examination had failed to show any positive findings.  The 
impression was back pain of unknown etiology.  

The veteran was given a neuropsychiatric consultation two 
days later.  It was noted that the veteran had complained of 
chronic back pain for the past year; however, he reportedly 
had fallen while riding in an armored personnel carrier (APC) 
the week before.  The examiner reported that physical and 
neurologic examination was essentially negative except for an 
area of anesthesia over the lower medial 1/3 of the right 
scapula.  The impression was thoracic back pain of 
undetermined etiology.  Two days later, the veteran was again 
seen for an orthopedic consultation.  The impression was 
questionable herniated nucleus pulposus at the C7 vertebra.  
A Neuro-surgery consultation of late June 1967 reported that 
the veteran's neurologic examination was entirely within 
normal limits.  There was muscle tenderness found in the 
paravertebral muscles of the thoracic spine.  The impression 
was no neurologic disorder, probably local myalgia.  A 
lumbosacral spine X-ray taken in June 1967 was reported to be 
normal.  

A psychiatric outpatient record dated in early July 1967 
noted that the veteran continued to bitterly complain about 
his back pain.  It was noted that numerous examinations 
including lab work had shown no significant pathology.  The 
veteran requested a change in his military job to one that 
required less strain on his back.  The veteran was treated 
throughout July 1967 with back rubs and heat.  A lumbosacral 
spine X-ray obtained in July 1967 noted lumbarization of the 
L5 vertebra, and spina bifida also at the L5 vertebra.  The 
disc space at the L5-S1 level had narrowed and was consistent 
with herniated disc disease.

Beginning in February 1968, the veteran was seen for calluses 
on both feet.  His foot calluses were reduced in a podiatry 
clinic in May 1968.

In early June 1968, the veteran was again seen for his 
complaints of back pain.  Examination on this date was 
reported to be within normal limits.  In mid-June 1968, the 
veteran was again reported to have bitterly complained about 
his back problems.  The examiner noted that no disease had 
ever been found to account for these complaints.  The 
impression was no significant findings to substantiate 
complaint.  A lumbosacral spine X-ray was negative, except 
for a lucent line in the lamina of the L5 vertebra and was 
found to probably be of congenital origin.  

An orthopedic consultation of July 1968 noted that X-ray had 
revealed abnormalities with the thoracic and lumbar spines.  
The examiner felt that these abnormalities had existed prior 
to the veteran's entry to military service.  The impression 
was postural back strain with no orthopedic treatment 
indicated.  

A medical history was taken in July 1968 in connection with 
the veteran's separation examination.  He did not report any 
prior medical history of recurrent back pain or left foot 
problems.  The separation examination apparently found the 
veteran's spine, lower extremities, feet, and musculoskeletal 
system to be normal.  

The veteran also served in the U. S. Army Reserve in the 
1980s and 1990s.  On his enlistment examination in May 1986, 
the veteran denied any medical history of recurrent back pain 
or foot trouble.  On examination, his spine, lower 
extremities, and musculoskeletal system were found to be 
normal.  However, his feet were abnormal due to third degree 
("mild") pes planus that was found to be asymptomatic.  
During a military physical examination in June 1988, the 
veteran again noted no prior medical history of recurrent 
back pain or foot trouble.  On examination, his spine, lower 
extremities, feet, and musculoskeletal system were reportedly 
normal.  However, a chest X-ray noted scoliosis of the spine.  

His last military physical examination was afforded in April 
1992.  He denied any prior medical history of recurrent back 
pain or foot trouble.  On examination, his feet and lower 
extremities were found to be normal.  However, his spine and 
musculoskeletal system were noted as abnormal due to mild 
dextroscoliosis of the thoracic spine.  

A VA lumbosacral spine X-ray taken in October 1999 revealed 
partial sacralization of the L5 lumbar vertebra and spina 
bifida occulta of the L5 vertebra.  There was slight disc 
narrowing at the L5-S1 space associated with mild facet 
arthropathy.  Also noted were moderate facet arthropathy 
involving the L3-L4 and L4-L5 spaces on the right side.  The 
impressions were mild degenerative disc disease at the L5-S1 
level, and degenerative arthritis of the facet joints from 
the L3 to the S1 vertebra on the right side and on the left 
side of the L5-S1 space.  

A VA foot X-ray taken in October 2001 found bilateral pes 
planus and small calcaneal spurs.  A right hand X-ray taken 
in the same month found a past fracture of the third digit 
that had healed in the flexed position.  There was no 
evidence of a new fracture.  The impression was possible old 
fracture of the proximal phalanx of the right finger.  

VA outpatient record dated in January 2002 noted complaints 
of foot trouble, low back pain, and pain "all over."  On 
examination, there was no palpable pain in the spine.  The 
assessments were arthralgia, low back pain, and scoliosis.

A VA thoracic spine X-ray taken in January 2002 found 
hypertrophic degenerative changes of the mid-thoracic spine 
with a mild scoliosis convex (right).  There was also a loss 
of height of several mid-thoracic vertebral bodies, which 
appeared to be old.  No acute fracture was demonstrated and 
the vertebral interspaces were normal.  The impressions were 
spondylosis with old loss of height of several mid-thoracic 
vertebral bodies, and mild scoliosis convex right.  A lumbar 
spine X-ray of January 2002 found hypertrophic degenerative 
changes of the lower lumbar spine.  The disc spaces were 
normal.  There was no spondylolysis, spondylolisthesis, or 
fracture identified.  The impression was hypertrophic 
degenerative changes of the lower lumbar spine.  

The veteran was given a VA compensation examination in May 
2002.  It was noted that the veteran had injured his hand 
during combat operations in Vietnam.  He claimed that this 
injury had left a permanent deformity of the right middle 
finger.  He was unable to fully extend his finger.  The 
veteran denied pain associated with this finger and denied 
any interference with the ability to flex this finger.  He 
claimed to have suffered with chronic low back pain since 
1967-68 when he injured his back riding in the back of an 
APC.  The veteran reported that he currently was followed for 
painful corns on his feet, flat feet, and chronic athletes 
foot.  He claimed that he had suffered with these disorders 
since his active service period.

On examination, abnormalities found with the back included 
slight right convex scoliosis with no loss of lumbosacral 
lordosis.  There was slight difficulty with heel/toe 
ambulation secondary to ankle pain, not back pain.  Straight 
leg raises were negative.  There was no appreciable 
tenderness or muscle spasm in the back.  Active/passive 
motion in the back was forward flexion from 0 to 40/0 to 90 
degrees, backward extension from 0 to 20/0 to 35 degrees, 
lateral flexion was 0 to 40 degrees and lateral rotation was 
from 0 to 35 degrees.  There was no muscle weakness or 
sensory deficits noted.  Deep tendon reflexes were present.

The skin of the feet had dry moccasin pattern scaling over 
the soles of both feet and partially up one side.  There was 
tenderness on palpation of the medial and lateral malleoli 
and anterior ankle.  Collapsible pes planus was present as, 
when standing, the veteran's arch would disappear.  There was 
no restriction in the motion of any toes and no appreciable 
muscle weakness in the feet and ankles.  Deep tendon 
reflexes, sensory examination, and pulses were all found to 
be normal.  

The right hand had slight boutonniere deformity of the right 
middle finger.  There was no clubbing, erythema, soft tissue 
swelling, or atrophy in the hands or fingers.  There was a 
two-centimeter (cm.) scar at the base of the volar aspect of 
the right third finger, with no hypertrophied scarring or 
keloid formation.  There was no appreciable tenderness of the 
right hand or its joints.  The right middle finger lacked 
three degrees of coming to full extension at the 
interphalangeal joint.  The proximal interphalangeal joint 
had flexion to 100 degrees and the distal interphalangeal 
joint had flexion to 90 degrees.  All digit tips touched the 
median palmer crease.  There was full strength in the right 
hand.  Sensory examination was normal.  

The diagnoses included old traumatic injury to the right 
middle finger with limited extension, chronic back pain with 
no clinical evidence of dysfunction, mild right convex 
scoliosis with degenerative changes in the thoracic and 
lumbar spine, and bilateral collapsible pes planus.  The 
examiner opined that additional functional deficits (to 
include decreased range of motion, loss of speed, endurance, 
awkward movement, incoordination, and fatigability) were not 
demonstrated on examination.  It was noted that the veteran's 
multiple musculoskeletal deficits would warrant the veteran 
seeking a sedentary type occupation.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for an injury 
sustained during inactive duty for training.  38 C.F.R. 
§ 3.6(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying disability, as 
contrasted to the symptoms of that disability, has worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. 
Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable 
evidence (obvious and manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b)

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (to include congenital malformations) with no 
evidence of the pertinent antecedent active disease or injury 
during service the conclusion must be that they preexisted 
service.  Congenital or developmental defects as such are not 
disease or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The veteran has claimed that he incurred his current low back 
and left foot disabilities during his military service.  His 
reported medical history has been inconsistent, but it 
appears he claims he sustained injuries to his low back and 
left foot during military service, and possibly during combat 
operations.  As the service medical records also report his 
claim of a low back injury, the Board will concede that this 
injury occurred.  However, there is no contemporaneous or 
current description of an in-service left foot injury.  
Regardless, the Board will accept that the veteran injured 
his left foot during his verified combat operations.  See 
38 U.S.C.A. § 1154.

There is no medical evidence that the veteran had pes planus 
during his period of active military service.  There are 
numerous complaints of low back pain during active service.  
A military outpatient record of June 1967 noted the veteran's 
claim that he had injured his back a week before while riding 
in an APC.  However, multiple military examiners found no 
organic, orthopedic, or neurologic cause for this claimed 
symptoms.  Military X-rays noted spinal abnormalities in the 
spine to include lumbarization of the L5 vertebra, spina 
bifida at the L5 vertebra, narrowing of the disc space at the 
L5-S1 level, and a lucent line in the lamina of the L5 
vertebra.  Other than a herniated disc in the lumbar spine, 
these abnormalities were attributed by a radiologist in June 
1968 and by an orthopedic specialist in July 1968 to 
congenital causes.  Neither examiner indicated that this 
congenital deformity or its residuals had been aggravated 
beyond their natural course.  The appellant's assertion that 
his congenital low back disability increased in severity 
during military service is not competent medical evidence of 
aggravation.  See McIntosh v. Brown, 4 Vet. App. 553 (1993).  

There is no medical opinion of record that has directly 
discussed whether the congenital defect of the veteran's 
spine was aggravated by military service.  The service 
medical records indicate that such was not the case.  As 
noted above, these examiners found little to no objective 
evidence to substantiate the claimed symptoms.  In fact, the 
veteran failed to report any medical history of low back 
problems on his separation examination of July 1968 and his 
low back was found to be normal on examination.  Also 
significant is that during the veteran's Army Reserve service 
he consistently denied any medical history of recurrent low 
back pain.  These reserve records did note deformity with the 
spine beginning June 1988 that was characterized as 
scoliosis.  (An issue discussed in the remand portion of this 
decision.)  Finally, while the veteran has extensively used 
VA medical treatment since the 1990s, he rarely complained of 
low back problems.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. 
Cir. 2000) (Held that in determining whether a pre-existing 
condition was aggravated by military service, evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service.)  

Based on this evidence, the Board concludes that the 
contemporaneous medical evidence shows clear and convincing 
evidence that the veteran's pre-existing congenital defect 
was not aggravated beyond its natural course by his active 
and/or reserve military service.  As a congenital deformity, 
direct service connection could not be awarded for the 
veteran's sacralization and spina bifida occulta.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.57.  Sacralization is an 
anomalous fusion of a lumbar segment to the sacrum.  It a 
precedent decision, the Court noted that sacralization due to 
spina bifida occulta is a congenital abnormaility 
("developmental disorder").  Thibault v. Brown, 5 Vet. App. 
520, 522-23 (1993).  Similarly, in various memorandum 
decisions, the Court also found that spina bifida occulta is 
a congenital spinal defect.  Simpson v. Brown, No. 95-415 
(U.S. Vet. App. Aug. 16, 1996); Schreier v. Brown, No. 93-
1059 (U.S. Vet. App. May 10, 1095).  Since scaralization and 
spina bifida are not diseases within the meaning of 
legislation providing compensation, service connection may 
not be granted for these defects.  

However, if the evidence shows that an superimposed disease 
or injury occurred during military service, even thought 
there is an underlying congenital defect, the resulting 
increased disability is to be service-connected.  See 
VAOPGCPREC 82-90.  It is clear from the record that the 
veteran has an assortment of pathologies affected his lumbar 
area.  The congenital defects must be distinguished from the 
acquired pathology.  During service, the veteran voiced 
numerous complaints involving the low back.  Although it was 
often commented that there was nothing to explain his 
complaints, an X-ray examination did show pathology.  
Specifically, in 1967, an X-ray examination disclosed disc 
space narrowing at the L5-S1 level, consistent with herniated 
disc disease.  This is an acquired condition.  Post service, 
a 1999 examination disclosed disc narrowing at the L5-S1 
space associated with facet arthropathy.  The assessments 
included degenerative disc disease and facet joint arthritis.  

The Board is unable to conclude that the current degenerative 
disc disease with associated arthropathy at the L5-S1 level 
and the in-service disc space narrowing  consistent with 
herniated disc disease are are unrelated.  More likely, 
considering that the veteran sustained an in-service back 
injury that precipitated his persistent complaints, the post 
service disc disease is due to the in-service disc disease.  
See 38 U.S.C.A. § 5107.  Therefore, the Board will must grant 
service connection for Degenerative disc disease with facet 
arthropathy of the lumbar spine.

There is no evidence in the service medical records that the 
veteran's current pes planus, or any other type of left foot 
disability, became symptomatic during his active military 
service.  In fact, the veteran affirmatively denied foot 
problems at the time of his separation examination in July 
1968.  While pes planus was noted on his Army Reserve 
enlistment examination, there is no diagnosis of this 
disorder during active service.  Neither the lay evidence nor 
the military records have indicated that he sustained any 
type of left foot injury during his reserve service.  At the 
time of active service, there was no diagnosis of pes planus.  
It appears that the development of the veteran's pes planus 
post-dated his active military service ending in September 
1968 and pre-dated his reserve service beginning in 1986.  
Even if the Board accepted the possibility that the veteran 
sustained a left foot injury during combat operations, there 
is no competent evidence relating a current left foot 
disability to any incident of military service.

The contemporaneous service and post-service medical evidence 
does not support the veteran's assertion that he has suffered 
with symptomatic pes planus or any other left foot disability 
during his active service period.  While calluses were 
removed on one occasion during active service, these were not 
attributed to any type of chronic abnormality.  The first 
report of a chronic left foot disability was the Army Reserve 
examination of 1986, and neither medical nor lay evidence has 
attributed this finding to an in-service injury.  Based on 
this contemporaneous evidence, the Board finds that the 
veteran's lay assertions of symptomatic pes planus or other 
left foot disability existing since military service is not 
creditable.  See Madden v. Gober, 125 F.3d 1477, 1480-81 
(Fed. Cir. 1997) (An appellant's claims can be contradicted 
by his own contemporaneous medical history and complaints.)  

The Court has held that the Board may not rely on its own 
unsubstantiated judgment as to whether a pre-existing 
disability underwent an increase in severity during service 
but must support its medical conclusions with independent 
medical evidence.  Crowe v. Brown, 7 Vet. App. 238 (1995).  
In the analysis above, the Board has relied on the 
contemporaneous medical findings as presented in the record.  
It has weighted and assigned probative value to this 
evidence, as it required by law, to reach its legal 
conclusions.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (The Board has the duty to assess the credibility and 
weight to be given to the evidence, to include competent 
medical evidence.)

It is the Board's determination that the contemporaneous 
medical evidence has revealed clear and convincing evidence 
that the veteran's congenital spinal defect (sacralization 
and spina bifida occulta) was not aggravated beyond its 
natural course by his military service.  However, the 
evidence does support the grant of service connection for the 
superimposed degenerative disc disease with facet arthropathy 
associated lumbar spine that resulted from an in-service 
injury.  Finally, It is determined that the preponderance of 
the most probative evidence is against the grant of service 
connection for a left foot disability.  The Board finds that 
the examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis and etiology of these disorders than the 
appellant's statements.  To the extent that the appellant 
described the causation of his related symptomatology, his 
lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the current claim 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


Increased Evaluation

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
the evaluation of the complete medical history of the 
veteran's condition.  Also, 38 C.F.R. § 4.10 provides that, 
in cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14; See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).  However, in 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. §§ 3.102, 4.3, 4.5.  To deny a claim on its merits, 
the evidence must preponderate against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.  It should also be noted that use of terminology such as 
"mild" and "moderate" by VA examiners or other physicians, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's residuals of a fractured proximal phalanx of 
the right middle finger are currently evaluated as 10 percent 
under VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code (Code) 5226.  This award was made 
effective from January 22, 2001.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including, effective August 26, 2002, the 
rating criteria for evaluating impairment of a single finger.  
See 67 Fed. Reg. 48784-48787 (July 26, 2002).  In a September 
2003 SSOC, the RO considered the new regulations, and the new 
rating criteria were provided to the veteran and his 
representative.  Therefore, there is no prejudice to the 
veteran by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7-
2003.

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating finger disabilities apply prior to the change 
in regulation, or August 26, 2002, and that the new criteria 
apply thereafter.  Regardless of this interpretation, the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000.

The prior rating criteria provided a 10 percent disability 
rating under Diagnostic Code 5226 for ankylosis of a middle 
finger.  A 10 percent evaluation was the only schedular 
rating available for this disorder.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  In 
order to classify the severity of ankylosis and limitation of 
motion of the middle finger, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm.  See 
38 C.F.R. § 4.71 and 4.71a, Multiple Fingers: Favorable 
Ankylosis (2002).  If the veteran is able to do so, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.

The new rating criteria provide a 10 percent evaluation for 
ankylosis of the middle finger, whether it is favorable or 
unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5227, as 
amended by 67 Fed. Reg. 48784- 48787 (July 26, 2002).  Again, 
a 10 percent rating is the only schedular rating available 
for this disorder.  The rating schedule indicates that VA can 
also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers. For the middle finger, the 
only schedular rating provided is a 10 percent rating for any 
degree of limitation of motion, whether it affects the minor 
or the major hand.  38 C.F.R. § 4.71a, Diagnostic Code 5229, 
as added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Motion 
of the thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease of 
palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784-
48787 (July 26, 2002).

A compensable rating cannot be granted under Diagnostic Code 
5226, under either the old or new rating criteria because the 
veteran's middle finger is not ankylosed.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)).  The veteran is able to bend the middle finger, and 
it is, therefore, not ankylosed.  There is certainly no basis 
for finding the severity of the veteran's disability is 
equivalent to unfavorable ankylosis or amputation where, as 
discussed above, the abnormal findings are limited.

The Note at Code 5226 requires VA to consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  
The medical evidence of record does not support findings that 
the entire hand is affected by the right middle finger 
disability.  Examination in May 2002 clearly found no other 
limitations or disabilities associated with the right hand 
other than the abnormalities concerning the middle finger 
itself.  Therefore, there is no medical nexus opinion that 
would substantiate involvement with any other finger than the 
middle finger, and an evaluation for limitation of multiple 
digits in the right hand is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; see also Watson, supra. 

The veteran has minimal limitation of motion of the affected 
finger.  The May 2002 VA examination showed that function of 
the right middle finger was close to normal with the 
exception that he could not fully extent the finger.  
Regardless, any limitation of motion of the middle finger 
warrants no more than a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5229 (2004).

Neither is there any basis under Diagnostic Code 5003 to 
apply a compensable evaluation.  Diagnostic Code 5003 sets 
forth criteria for evaluation of degenerative arthritis 
established by x-ray findings, which are to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(Diagnostic Code 5200, et seq.).  However, x-rays taken in 
October 2001 revealed no degenerative changes in the 
veteran's right middle finger.  

That does not, however, end the inquiry.  It is also the 
intention of the rating schedule to recognize actually 
painful joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  Furthermore, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).

The examiner of May 2002 clearly found that there were no 
additional functional limitations associated with the right 
middle finger, even during claimed symptomatic flare-up.  
Based on this opinion, the Board finds that a higher rating 
under the provisions of 38 C.F.R. §§ 4.40, 4.45 is not 
authorized.  

The medical evidence does not support the contention that the 
veteran has symptomatology warranting a disability rating in 
excess of 10 percent.  A disability rating greater than 10 
percent can be granted for a finger disorder only where there 
is amputation or ankylosis.  As previously noted, there is no 
evidence of ankylosis of the affected finger, and the finger 
has not been amputated.  There is only minimal limitation of 
motion.  The veteran's primary complaint is pain, especially 
with use of his right hand, and those symptoms are fully 
contemplated in the current 10 percent evaluation.

In light of the minimal objective findings, the Board finds 
that the current 10 percent disability rating will adequately 
compensate the veteran for any pain and functional loss he 
may experience when using his right middle finger.  The Board 
has resolved all reasonable doubt in the veteran's favor.  
While the appellant is competent to report symptoms, a 
preponderance of the medical findings is against a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.


ORDER

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for lumbar sacralization 
and spina bifida occulta is denied.

Entitlement to service connection for degenerative disc 
disease with facet arthropathy of the lumbar spine is 
granted.

Entitlement to an increased evaluation in excess of 10 
percent, for residuals of a fractured proximal phalanx of the 
right middle finger is denied.



REMAND

The Board notes that the Army Reserve medical examinations 
first reported scoliosis of the spine during the 1980s.  In 
addition, a thoracic spine X-ray of January 2002 first found 
evidence of the loss of height of thoracic vertebra that 
appeared "old."  However, there is no medical opinion of 
record that has addressed whether these abnormalities were 
the result of an in-service trauma or were aggravated by the 
service-connected degenerative disc disease.  As noted above, 
the service medical records document an injury to the 
veteran's back in June 1967.  Therefore, this case must be 
remanded for another VA compensation examination to evaluate 
the veteran and provide a competent medical opinion regarding 
the etiology of the veteran's scoliosis of the spine and 
thoracic vertebra deformity.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see Myers v. Brown, 5 Vet. App. 3, 
4-5 (1993); Duenas v. Principi, 18 Vet. App. 512, 518 (2004) 
(The duty to assist requires VA to obtain a medical opinion 
as to the relationship between an in-service event, injury, 
or symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the VA Medical Center in West 
Los Angeles, California and request all 
of the veteran's inpatient and outpatient 
treatment records dated from April 2002 
to the present time.  All responses 
and/or evidence received should be 
associated with the claims file.

2.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic examination.  Send the claims 
folder to the examiner for review.  The 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should be provided 
with the following instructions.

The veteran has a spinal defect 
consisting of sacralization and spina 
bifida occulta, which are not service-
connected.  He is service connected for 
lumbar degenerative disc disease with 
facet arthropathy due to a superimposed 
injury during military service.  The 
service medical records indicate that in 
June 1967 the veteran injured his back 
while riding in an armored personnel 
carrier.  Scoliosis of the spine was 
first noted during Army Reserve medical 
examinations in the 1980s.  In addition, 
a thoracic spine X-ray of January 2002 
first noted evidence of the loss of 
height of thoracic vertebra that appeared 
"old."  

Based on a review of the medical history 
and testing, the examiner should provide 
answers to the following questions:

Is the veteran's scoliosis of the spine 
and/or deformity of the thoracic vertebra 
a result of the natural progression of 
his sacralization and/or spina bifida 
occulta?

If not, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that the scoliosis of the spine and/or 
deformity of the thoracic vertebra are 
related to any in-service injury, 
including the in-service back injury in 
June 1967?  

If not, is it at least as likely as not 
(i.e., 50 percent probability or greater) 
that the scoliosis of the spine and/or 
deformity of the thoracic vertebra were 
aggravated beyond their natural course by 
the veteran's service-connected lumbar 
degenerative disc disease with facet 
arthropathy?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  A rationale of 
what evidence/history the examiner found 
more persuasive and less persuasive 
should be provided in the examination 
report.

3.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, review the requested 
examination report and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
the are not, then implement corrective 
procedures.  

4.  Finally, readjudicate the veteran's 
claim on appeal with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If any decision 
with respect to this claim remains 
adverse to the veteran, he and his 
representative should be furnished a SSOC 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2004).  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


